Exhibit 10.1

CELLU TISSUE HOLDINGS, INC.

2010 EQUITY COMPENSATION PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

§ 1. BACKGROUND AND PURPOSE

   1

§ 2. DEFINITIONS

   1   2.1    Affiliate    1   2.2    Board    1   2.3    Cause    1   2.4   
Certificate    3   2.5    Change in Control    3   2.6    Code    6   2.7   
Committee    6   2.8    Company    7   2.9    Director    7   2.10    Fair
Market Value    7   2.11    Good Reason    8   2.12    ISO    9   2.13    Key
Employee    9   2.14    1933 Act    9   2.15    1934 Act    9   2.16    Net
Option Exercise    9   2.17    Non-ISO    10   2.18    Option    10   2.19   
Option Certificate    10   2.20    Option Price    10   2.21    Parent    10  
2.22    Plan    10   2.23    Protection Period    10   2.24    Rule 16b-3    10
  2.25    SAR Value    10   2.26    Stock    10   2.27    Stock Appreciation
Right    10   2.28    Stock Appreciation Right Certificate    11   2.29    Stock
Grant    11   2.30    Stock Grant Certificate    11   2.31    Subsidiary    11  
2.32    Ten Percent Shareholder    11 § 3. SHARES AND GRANT LIMITS    11   3.1
   Shares Reserved    11   3.2    Source of Shares    11   3. 3    Reduction and
Restoration of Shares Reserved    11

 

i



--------------------------------------------------------------------------------

  3.4    Use of Proceeds    12   3.5    Grant Limits    12 § 4. EFFECTIVE DATE
   13 § 5. COMMITTEE    13 § 6. ELIGIBILITY    14 § 7. OPTIONS    14   7.1   
Committee Action    14   7.2    Option Certificate    14   7.3    $100,000 Limit
   15   7.4    Option Price    15   7.5    Payment    15   7.6    Exercise    16
§ 8 STOCK APPRECIATION RIGHTS    17   8.1    Committee Action    17   8.2   
Terms and Conditions    18   8.3    Exercise    20 § 9. STOCK GRANTS    20   9.1
   Committee Action    20   9.2    Conditions    21   9.3    Dividends, Creditor
Status and Voting Rights    23   9.4    Satisfaction of Forfeiture Conditions   
25   9.5    Performance Goals for Income Tax Deduction    25 § 10.
NON-TRANSFERABILITY    28 § 11. SECURITIES REGISTRATION    28 § 12. LIFE OF PLAN
   29 § 13. ADJUSTMENT    30   13.1    Capital Structure    30   13.2    Shares
Reserved    31   13.3    Transactions Described in § 424 of the Code    31  
13.4    Fractional Shares    32 § 14. CHANGE IN CONTROL    33   14.1    No
Continuation or Assumption of Plan or Grants/Terms of Certificate    33   14.2
   Continuation or Assumption of Plan or Grants    34 § 15. AMENDMENT OR
TERMINATION    35

 

ii



--------------------------------------------------------------------------------

§ 16. MISCELLANEOUS

   36    16.1    Shareholder Rights    36    16.2    No Contract of Employment
   36    16.3    Tax Withholding    36    16.4    Construction    37    16.5   
Other Conditions    37    16.6    Rule 16b-3    37    16.7    Coordination with
Employment Agreements and Other Agreements    38

 

iii



--------------------------------------------------------------------------------

§ 1.

BACKGROUND AND PURPOSE

The purpose of this Plan is to promote the interest of the Company by
authorizing the Committee to grant Options and Stock Appreciation Rights and to
make Stock Grants to Key Employees and Directors in order (1) to attract and
retain Key Employees and Directors, (2) to provide an additional incentive to
each Key Employee or Director to work to increase the value of Stock and (3) to
provide each Key Employee or Director with a stake in the future of the Company
which corresponds to the stake of each of the Company’s shareholders.

§ 2.

DEFINITIONS

2.1 Affiliate — means any organization (other than a Subsidiary) that would be
treated as under common control with the Company under § 414(c) of the Code if
“50 percent” were substituted for “80 percent” in the income tax regulations
under § 414(c) of the Code.

2.2 Board — means the Board of Directors of the Company.

2.3 Cause — means, unless otherwise provided in a Key Employee’s employment
agreement, the occurrence of any of the following:

 

  (a)

Key Employee is convicted of, or pleads guilty to, any felony or any misdemeanor
involving fraud, misappropriation or embezzlement, or Key Employee confesses or
otherwise admits to the Company, any of its subsidiaries or affiliates, any
officer, agent, representative or employee of the Company or one of its
subsidiaries or affiliates,



--------------------------------------------------------------------------------

 

or to a prosecutor, or otherwise publicly admits, to committing any action that
constitutes a felony or any act of fraud, misappropriation, or embezzlement; or

 

  (b) there is any material act or omission by Key Employee involving
malfeasance or gross negligence in the performance of Key Employee’s duties to
the Company or any of its subsidiaries or affiliates; or

 

  (c) Key Employee breaches in any material respect any other material agreement
or understanding between Key Employee and the Company in effect as of the time
of such termination; or

 

  (d) a previous employer of Key Employee shall commence against Key Employee
and/or the Company an action, suit, proceeding or demand arising from an alleged
violation of a non-competition or other similar agreement between Key Employee
and such previous employer.

provided, however, that no such act or omission or event shall be treated as
“Cause” under this definition unless:

 

  (e) Key Employee has been provided a detailed, written statement of the basis
for Company’s belief that such act or omission or event constitutes “Cause” and
an opportunity to meet with the Committee after Key Employee has had a
reasonable period in which to review such statement; and

 

2



--------------------------------------------------------------------------------

  (f) the Committee after meeting with Key Employee (unless Key Employee refuses
the opportunity for such meeting) determines reasonably and in good faith that
“Cause” does exist under the Plan.

2.4 Certificate — means, as applicable, an Option Certificate, a Stock
Appreciation Right Certificate or a Stock Grant Certificate.

2.5 Change in Control — means any one of the following events or transactions

 

  (a) the sale by the Company of all or substantially all of its assets or the
consummation by the Company of any merger, consolidation, reorganization, or
business combination with any person, in each case, other than in a transaction:

 

  (i) in which persons who were shareholders of the Company immediately prior to
such sale, merger, consolidation, reorganization, or business combination own,
immediately thereafter, (directly or indirectly) more than 50% of the combined
voting power of the outstanding voting securities of the purchaser of the assets
or the merged, consolidated, reorganized or other entity resulting from such
corporate transaction (the “Successor Entity”);

 

  (ii) in which the Successor Entity is an employee benefit plan sponsored or
maintained by the Company or any person controlled by the Company; or

 

3



--------------------------------------------------------------------------------

  (iii) after which more than 50% of the members of the board of directors of
the Successor Entity were members of the Board at the time of the action of the
Board approving the transaction (or whose nominations or elections were approved
by at least 2/3 of the members of the Board at that time);

 

  (b) the acquisition directly or indirectly by any “person” or “group” (as
those terms are used in Sections 13(d), and 14(d) of the 1934 Act, including
without limitation, Rule 13d-5(b)) of “beneficial ownership” (as determined
pursuant to Rule 13d-3 under the 1934 Act) of securities entitled to vote
generally in the election of directors (“voting securities”) of the Company that
represent 30% or more of the combined voting power of the Company
then-outstanding voting securities, other than:

 

  (i) an acquisition by a trustee or other fiduciary holding securities under
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any person controlled by the Company or by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any person
controlled by the Company;

 

  (ii) an acquisition of voting securities by the Company or a person owned,
directly or indirectly, by the holders of at least 50% of the voting power of
the Company then outstanding securities in substantially the same proportions as
their ownership of the stock of the Company;

 

4



--------------------------------------------------------------------------------

  (iii) an acquisition of voting securities from the Company; or

 

  (iv) an acquisition of voting securities pursuant to a transaction described
in § 2.5(a) that would not be a Change in Control under § 2.5(a); and

for purposes of clarification, an acquisition of the Company’s securities by the
Company that causes the Company voting securities beneficially owned by a person
or group to represent 30% or more of the combined voting power of the Company’s
then-outstanding voting securities is not to be treated as an “acquisition” by
any person or group for purposes of this § 2.5(b);

 

  (c) a change in the composition of the Board that causes less than a majority
of the directors of the Company to be directors that meet one or more of the
following descriptions:

 

  (i) a director who has been a director of the Company for a continuous period
of at least 24 months;

 

  (ii)

a director whose election or nomination as director was approved by a vote of at
least 2/3 of the then directors described in § 2.5(c)(i), (ii) or (iii) by prior
nomination or election, but excluding, for the purposes of this § 2.5(c)(ii),
any director whose initial assumption of office occurred as a

 

5



--------------------------------------------------------------------------------

 

result of an actual or threatened (y) election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person or group other than the Board or
(z) tender offer, merger, sale of substantially all of the Company’s assets,
consolidation, reorganization, or business combination that would be a Change in
Control under § 2.5(a) on the consummation thereof; or

 

  (iii) a director who was serving on the Board as a result of the consummation
of a transaction described in § 2.5(a) that would not be a Change in Control
under § 2.5(a); or

 

  (d) the approval by the Company’s shareholders of a liquidation or dissolution
of the Company other than in connection with a transaction described in § 2.5(a)
that would not be a Change in Control thereunder.

Except as otherwise specifically defined in this § 2.5, the term “person” means
an individual, corporation, partnership, trust, association or any other entity
or organization.

2.6 Code — means the Internal Revenue Code of 1986, as amended.

2.7 Committee — means the Compensation Committee of the Board or a subcommittee
of such Compensation Committee, which committee or subcommittee shall have at
least 2 members, each of whom shall be appointed by and shall serve at the
pleasure of the Board and shall come within the definition of a “non-employee
director” under Rule 16b-3 and, for periods after the reliance period in Treas.
Reg. § 1.162-27(f)(2) expires, an “outside director” under § 162(m) of the Code.

 

6



--------------------------------------------------------------------------------

2.8 Company — means Cellu Tissue Holdings, Inc. and any successor to Cellu
Tissue Holdings, Inc.

2.9 Director — means any member of the Board who is not an employee of the
Company or a Parent or Subsidiary or affiliate (as such term is defined in Rule
405 of the 1933 Act) of the Company.

2.10 Fair Market Value — means for any date (a) the closing price for a share of
Stock on the New York Stock Exchange on such date as reported by The Wall Street
Journal or, if The Wall Street Journal no longer reports such closing price,
(b) such closing price as reported by a financial network or newspaper or trade
journal selected by the Committee or, if no such closing price is available on
such date, (c) such closing price as so reported in accordance with § 2.10(a)
for the immediately preceding business day, or, if no newspaper or trade journal
reports such closing price or if no such price quotation is available, (d) the
current fair market value of a share of Stock that the Committee acting in good
faith determines through the reasonable application of a reasonable valuation
method which takes into consideration in applying its methodology all available
information material to the value of the Company, considering factors including
(as applicable) (1) the value of the Company’s tangible and intangible assets,
(2) the present value of the Company’s anticipated future cash-flows, (3) the
market value of equity interests in similar companies engaged in trades or
businesses substantially similar to those engaged in by the Company, the value
of which can be readily determined through nondiscretionary, objective means
(such as

 

7



--------------------------------------------------------------------------------

through trading prices on an established securities market or an amount paid in
an arms-length private transaction), (4) recent arm’s length transactions
involving the sale or transfer of shares of Stock, and (5) other relevant
factors such as control premiums or discounts for lack of marketability and
whether the valuation method is used for other purposes that have a material
economic effect on the Company, the holders of Stock or the Company’s creditors.

2.11 Good Reason — means, unless otherwise provided in a Key Employee’s
employment agreement, Option Certificate, Stock Appreciation Right Certificate
or Stock Grant Certificate or unless the Committee provides otherwise in
connection with a Change in Control:

 

  (a) failure by the Company to pay any compensation when due;

 

  (b) any significant reduction by the Company of the Key Employee’s duties or
responsibilities (except in connection with the termination of the Key
Employee’s employment for Cause, as a result of disability, as a result of the
Key Employee’s death or by the Key Employee other than for Good Reason);
provided, however, a change in the Key Employee’s title that is not accompanied
by a significant reduction in the Key Employee’s duties or responsibilities
shall not satisfy this § 2.11(b);

 

  (c) a reduction by the Company in the Key Employee’s base salary or any other
compensation unless such reduction is part of a reduction in base salary or
other compensation that is applied on a uniform basis to similarly situated
employees; or

 

8



--------------------------------------------------------------------------------

  (d) any material breach by the Company of any other provision of its agreement
with the Key Employee;

provided, however,

 

  (e) Good Reason shall not exist unless the Key Employee shall first give
written notice of the facts and circumstances providing Good Reason to the
Company and shall allow the Company no less than twenty (20) days to remedy,
cure or rectify the situation giving rise to Good Reason; and

 

  (f) the Company’s failure to continue the Key Employee’s appointment or
election as a director or officer of any of its Affiliates shall not constitute
Good Reason.

2.12 ISO — means an option granted under this Plan to purchase Stock which is
intended to satisfy the requirements of § 422 of the Code.

2.13 Key Employee — means an employee of the Company or any Subsidiary or Parent
or Affiliate to whom the Committee decides for reasons sufficient to the
Committee to make a grant under this Plan.

2.14 1933 Act — means the Securities Act of 1933, as amended.

2.15 1934 Act — means the Securities Exchange Act of 1934, as amended.

2.16 Net Option Exercise — means the exercise of an Option under § 7.5 pursuant
to a cashless exercise procedure which results in the issuance of a number of
shares of Stock comparable to the number of shares of Stock which would have
been issued pursuant to the exercise of a Stock Appreciation Right which covered
the same number of shares of Stock as the Option and had an SAR Value equal to
the Option Price under such Option.

 

9



--------------------------------------------------------------------------------

2.17 Non-ISO — means an option granted under this Plan to purchase Stock which
is intended to fail to satisfy the requirements of § 422 of the Code.

2.18 Option — means an ISO or a Non-ISO which is granted under § 7.

2.19 Option Certificate — means the certificate (whether in electronic or
written form) which sets forth the terms and conditions of an Option.

2.20 Option Price — means the price which shall be paid to purchase one share of
Stock upon the exercise of an Option granted under this Plan.

2.21 Parent — means any corporation which is a parent corporation (within the
meaning of § 424(e) of the Code) of the Company.

2.22 Plan — means this Cellu Tissue Holdings, Inc. 2010 Equity Compensation Plan
as effective in accordance with § 4 and as amended from time to time thereafter
in accordance with § 15.

2.23 Protection Period shall mean the two (2) year period which begins on the
date of a Change in Control.

2.24 Rule 16b-3 — means the exemption under Rule 16b-3 to Section 16(b) of the
1934 Act or any successor to such rule.

2.25 SAR Value — means the value assigned by the Committee to a share of Stock
in connection with the grant of a Stock Appreciation Right under § 8.

2.26 Stock — means the common stock of the Company.

2.27 Stock Appreciation Right — means a right which is granted under § 8 to
receive the appreciation in a share of Stock.

 

10



--------------------------------------------------------------------------------

2.28 Stock Appreciation Right Certificate — means the certificate (whether in
electronic or written form) which sets forth the terms and conditions of a Stock
Appreciation Right which is not granted as part of an Option.

2.29 Stock Grant — means a grant under § 9 which provides exclusively for the
issuance of shares of Stock.

2.30 Stock Grant Certificate — means the certificate (whether in electronic or
written form) which sets forth the terms and conditions of a Stock Grant.

2.31 Subsidiary — means a corporation which is a subsidiary corporation (within
the meaning of § 424(f) of the Code) of the Company.

2.32 Ten Percent Shareholder — means a person who owns (after taking into
account the attribution rules of § 424(d) of the Code) more than ten percent of
the total combined voting power of all classes of stock of either the Company, a
Subsidiary or Parent.

§ 3.

SHARES AND GRANT LIMITS

3.1 Shares Reserved. There shall (subject to § 13) be 2,795,000 shares of Stock
reserved for issuance under this Plan.

3.2 Source of Shares. The shares of Stock described in § 3.1 shall be reserved
to the extent that the Company deems appropriate from authorized but unissued
shares of Stock and from shares of Stock which have been reacquired by the
Company.

3.3 Reduction and Restoration of Shares Reserved. All shares of Stock reserved
for issuance under § 3.1 shall remain available for issuance under this Plan
until issued pursuant to the exercise of an Option or a Stock Appreciation Right
or issued pursuant to a Stock Grant; provided,

 

11



--------------------------------------------------------------------------------

  (a) any shares which are issued pursuant to a Stock Grant and which thereafter
are forfeited shall again be available for issuance under § 3.1;

 

  (b) any shares of Stock issued or otherwise used to satisfy a tax withholding
obligation under § 16.3 shall no longer be available for issuance under § 3.1;

 

  (c) any shares of Stock which are tendered to the Company to pay the Option
Price of an Option or which are tendered to the Company in satisfaction of any
condition to a Stock Grant shall not be added to the shares of Stock reserved
for issuance under § 3.1; and

 

  (d) the number of shares of Stock reserved for issuance under § 3.1 shall be
reduced on a share-by-share basis for each share of Stock issued in connection
with the exercise of a Stock Appreciation Right or an Option or (subject to
§ 3.3(a)) pursuant to a Stock Grant.

3.4 Use of Proceeds. The proceeds which the Company receives from the sale of
any shares of Stock under this Plan shall be used for general corporate purposes
and shall be added to the general funds of the Company.

3.5 Grant Limits. No Key Employee or Director in any calendar year shall be
granted an Option to purchase (subject to § 13) more than 185,000 shares of

 

12



--------------------------------------------------------------------------------

Stock or a Stock Appreciation Right based on the appreciation with respect to
(subject to § 13) more than 185,000 shares of Stock, and no Stock Grant which is
intended to satisfy the requirements of § 162(m) of the Code shall be made to
any Key Employee in any calendar year for more than 111,000 shares of Stock;
provided, however, the Committee shall have the discretion to increase each such
grant limit to 222,000 shares of Stock if deemed necessary or appropriate in
connection with hiring any individual who would when hired be a Key Employee.

§ 4.

EFFECTIVE DATE

The effective date of this Plan shall be the effective date specified in the
shareholder resolution approving the adoption of this Plan.

§ 5.

COMMITTEE

This Plan shall be administered by the Committee. The Committee acting in its
absolute discretion shall exercise such powers and take such action as expressly
called for under this Plan and, further, the Committee shall have the power to
interpret this Plan and (subject to § 14 and § 15 and Rule 16b-3) to take such
other action in the administration and operation of this Plan as the Committee
deems equitable under the circumstances, which action shall be binding on the
Company, on each affected Key Employee or Director and on each other person
directly or indirectly affected by such action. Furthermore, the Committee as a
condition to making any grant under this Plan to any Key Employee or Director
shall have the right to require him or her to execute an agreement which makes
the Key Employee or Director subject to non-competition provisions and other
restrictive covenants which run in favor of the Company.

 

13



--------------------------------------------------------------------------------

§ 6.

ELIGIBILITY

Only Key Employees who are employed by the Company or a Subsidiary or Parent
shall be eligible for the grant of ISOs under this Plan. All Key Employees and
all Directors shall be eligible for the grant of Non-ISOs and Stock Appreciation
Rights and for Stock Grants under this Plan.

§ 7.

OPTIONS

7.1 Committee Action. The Committee acting in its absolute discretion shall have
the right to grant Options to Key Employees and to Directors under this Plan
from time to time to purchase shares of Stock, and Options may be granted for
any reason the Committee deems appropriate, including as a substitute for
compensation otherwise payable in cash.

7.2 Option Certificate. Each grant of an Option shall be evidenced by an Option
Certificate, and each Option Certificate shall set forth whether the Option is
an ISO or a Non-ISO and shall set forth such other terms and conditions of such
grant as the Committee acting in its absolute discretion deems consistent with
the terms of this Plan; however, (a) if the Committee grants an ISO and a
Non-ISO to a Key Employee on the same date, the right of the Key Employee to
exercise the ISO shall not be conditioned on his or her failure to exercise the
Non-ISO and (b) no Option Certificate shall provide for the automatic grant of
any new Option upon the exercise of an Option subject to such Option
Certificate.

 

14



--------------------------------------------------------------------------------

7.3 $100,000 Limit. No Option shall be treated as an ISO to the extent that the
aggregate Fair Market Value of the Stock subject to the Option which would first
become exercisable in any calendar year exceeds $100,000. Any such excess shall
instead automatically be treated as a Non-ISO. The Committee shall interpret and
administer the ISO limitation set forth in this § 7.3 in accordance with
§ 422(d) of the Code, and the Committee shall treat this § 7.3 as in effect only
for those periods for which § 422(d) of the Code is in effect.

7.4 Option Price. The Option Price for each share of Stock subject to an Option
shall be no less than the Fair Market Value of a share of Stock on the date the
Option is granted; provided, however, if the Option is an ISO granted to a Key
Employee who is a Ten Percent Shareholder, the Option Price for each share of
Stock subject to such ISO shall be no less than 110% of the Fair Market Value of
a share of Stock on the date such ISO is granted. The Committee shall not
(except in accordance with § 13 and § 14) take any action absent the approval of
the Company’s shareholders (whether through an amendment, a cancellation, making
replacement grants or exchanges or any other means) to directly or indirectly
reduce the Option Price of any outstanding Option or to make a tender offer for
any Option if the Option Price for such Option on the effective date of such
tender offer exceeds the then Fair Market Value of a share of Stock subject to
such Option.

7.5 Payment. The Option Price shall be payable in full upon the exercise of any
Option and, at the discretion of the Committee, an Option Certificate can

 

15



--------------------------------------------------------------------------------

provide for the payment of the Option Price either in cash, by check, in Stock
or through any cashless exercise procedure which is acceptable to the Committee,
including a Net Option Exercise, or in any combination of such forms of payment.
Any payment made in Stock shall be treated as equal to the Fair Market Value of
such Stock on the date action acceptable to the Committee is taken to tender
such Stock to the Committee or its delegate.

7.6 Exercise.

 

  (a) Vesting. The Committee may condition the right to exercise an Option on
the satisfaction of a service requirement or a performance requirement or on the
satisfaction of more than one such requirement or the satisfaction of any
combination of such requirements or may grant an Option which is not subject to
any such requirements, all as determined by the Committee in its discretion and
as set forth in the related Option Certificate.

 

  (b) Exercise Period. Each Option granted under this Plan shall be exercisable
in whole or in part to the extent vested at such time or times as set forth in
the related Option Certificate, but no Option Certificate shall make an Option
exercisable on or after the earlier of

 

  (1) the date which is the fifth anniversary of the date the Option is granted,
if the Option is an ISO and the Key Employee is a Ten Percent Shareholder on the
date the Option is granted, or

 

16



--------------------------------------------------------------------------------

  (2) the date which is the tenth anniversary of the date the Option is granted,
if the Option is (a) a Non-ISO or (b) an ISO which is granted to a Key Employee
who is not a Ten Percent Shareholder on the date the Option is granted.

 

  (c) Termination of Status as Key Employee or Director. Subject to § 7.6(a), an
Option Certificate may provide for the exercise of an Option after a Key
Employee’s or a Director’s status as such has terminated for any reason
whatsoever, including death or disability.

§ 8

STOCK APPRECIATION RIGHTS

8.1 Committee Action. The Committee acting in its absolute discretion shall have
the right to grant Stock Appreciation Rights to Key Employees and to Directors
under this Plan from time to time, and each Stock Appreciation Right grant shall
be evidenced by a Stock Appreciation Right Certificate or, if such Stock
Appreciation Right is granted as part of an Option, shall be evidenced by the
Option Certificate for the related Option. Stock Appreciation Rights may be
granted for any reason the Committee deems appropriate, including as a
substitute for compensation otherwise payable in cash. The Committee shall not
(except in accordance with § 13 and § 14) take any action absent the approval of
the Company’s shareholders (whether

 

17



--------------------------------------------------------------------------------

through an amendment, a cancellation, making replacement grants or exchanges or
any other means) to directly or indirectly reduce the SAR Value of any
outstanding Stock Appreciation Right or to make a tender offer for any Stock
Appreciation Right if the SAR Value for such Stock Appreciation Right on the
effective date of such tender offer exceeds the then Fair Market Value of a
share of Stock with respect to which the appreciation in such Stock Appreciation
Right is based.

8.2 Terms and Conditions.

 

  (a) Stock Appreciation Right Certificate. If a Stock Appreciation Right is
granted independent of an Option, such Stock Appreciation Right shall be
evidenced by a Stock Appreciation Right Certificate, and such certificate shall
set forth the number of shares of Stock on which the Key Employee’s or
Director’s right to appreciation shall be based and the SAR Value of each share
of Stock. The SAR Value shall be no less than the Fair Market Value of a share
of Stock on the date the Stock Appreciation Right is granted. The Stock
Appreciation Right Certificate shall set forth such other terms and conditions
for the exercise of the Stock Appreciation Right as the Committee deems
appropriate under the circumstances, but no Stock Appreciation Right Certificate
shall make a Stock Appreciation Right exercisable on or after the date which is
the tenth anniversary of the date such Stock Appreciation Right is granted.

 

18



--------------------------------------------------------------------------------

  (b) Option Certificate. If a Stock Appreciation Right is granted together with
an Option, such Stock Appreciation Right shall be evidenced by the related
Option Certificate, the number of shares of Stock on which the Key Employee’s or
Director’s right to appreciation is based shall be no more than the number of
shares of Stock subject to the related Option, and the SAR Value for each such
share of Stock shall be no less than the Option Price under the related Option.
Each such Option Certificate shall provide that the exercise of the Stock
Appreciation Right with respect to any share of Stock shall cancel the Key
Employee’s or Director’s right to exercise his or her Option with respect to
such share and, conversely, that the exercise of the Option with respect to any
share of Stock shall cancel the Key Employee’s or Director’s right to exercise
his or her Stock Appreciation Right with respect to such share. A Stock
Appreciation Right which is granted as part of an Option shall be exercisable
only while the related Option is exercisable. The Option Certificate shall set
forth such other terms and conditions for the exercise of the Stock Appreciation
Right as the Committee deems appropriate under the circumstances.

 

  (c)

Vesting. The Committee may condition the right to exercise a Stock Appreciation
Right on the satisfaction of a service

 

19



--------------------------------------------------------------------------------

 

requirement or a performance requirement or on the satisfaction of more than one
such requirement or the satisfaction of any combination of such requirements or
may grant a Stock Appreciation Right which is not subject to any such
requirements, all as determined by the Committee in its discretion and as set
forth in the related Stock Appreciation Right Certificate.

8.3 Exercise. A Stock Appreciation Right shall be exercisable to the extent
vested only when the Fair Market Value of a share of Stock on which the right to
appreciation is based exceeds the SAR Value for such share, and the payment, if
any, due on exercise shall be based on such excess with respect to the number of
shares of Stock to which the exercise relates. A Key Employee or Director upon
the exercise of his or her Stock Appreciation Right shall receive a payment from
the Company in cash or in Stock issued under this Plan, or in a combination of
cash and Stock, and the number of shares of Stock issued shall be based on the
Fair Market Value of a share of Stock on the date the Stock Appreciation Right
is exercised. The Committee acting in its absolute discretion shall have the
right to determine the form and time of any payment under this § 8.3.

§ 9.

STOCK GRANTS

9.1 Committee Action. The Committee acting in its absolute discretion shall have
the right to make Stock Grants to Key Employees and to Directors, and Stock
Grants may be made for any reason the Committee deems appropriate, including as
a

 

20



--------------------------------------------------------------------------------

substitute for compensation otherwise payable in cash. No Stock Grant shall
provide for a cash payment to a Key Employee or a Director. A Stock Grant at the
discretion of the Committee may provide for a contractual right to the issuance
of Stock to a Key Employee or Director only after the satisfaction of specific
employment or performance or other terms and conditions set by the Committee or
may provide for the issuance of Stock to a Key Employee or Director at the time
the grant is made, and any Stock issued pursuant to a Stock Grant may be issued
subject to the satisfaction of specific employment or performance or other
vesting terms and conditions which, if not satisfied, will result in the
forfeiture of the Stock issued to the Key Employee or Director. Each Stock Grant
shall be evidenced by a Stock Grant Certificate, and each Stock Grant
Certificate shall set forth the terms and conditions, if any, under which Stock
will be issued under the Stock Grant and the terms and conditions, if any, under
which the Key Employee’s or Director’s interest in any Stock which has been so
issued will become vested and non-forfeitable.

9.2 Conditions.

 

  (a)

Conditions to Issuance of Stock under a Stock Grant. The Committee acting in its
absolute discretion may make the issuance of Stock pursuant to a Stock Grant
subject to the satisfaction of one, or more than one, employment, performance or
other term or condition which the Committee deems appropriate under the
circumstances for Key Employees or Directors generally or for a Key Employee or
a Director in particular, and the related Stock Grant Certificate

 

21



--------------------------------------------------------------------------------

 

shall set forth each such term or condition and the deadline for satisfying each
such term or condition. Stock issued pursuant to a Stock Grant shall be issued
in the name of a Key Employee or Director under § 9.2(b) only after each such
term or condition, if any, has been timely satisfied, and any Stock which is so
issued shall be held by the Company pending the satisfaction of the related
vesting terms and conditions, if any, under § 9.2(b) for the Stock Grant.

 

  (b)

Conditions Vesting with respect to Stock Issued. The Committee acting in its
absolute discretion may make any Stock issued in the name of a Key Employee or
Director pursuant to a Stock Grant subject to the satisfaction of one, or more
than one, objective employment, performance or other vesting term or condition
that the Committee acting in its absolute discretion deems appropriate under the
circumstances for Key Employees or Directors generally or for a Key Employee or
a Director in particular, and the related Stock Grant Certificate shall set
forth each such vesting term or condition, if any, and the deadline, if any, for
satisfying each such vesting term or condition. A Key Employee’s or a Director’s
vested and non-forfeitable interest in the shares of Stock underlying a Stock
Grant shall depend on the extent to which he or she timely satisfies

 

22



--------------------------------------------------------------------------------

 

each such vesting term or condition. If a share of Stock is issued under this
§ 9.2(b) before a Key Employee’s or Director’s interest in such share of Stock
vested and is non-forfeitable, the Company shall have the right to condition any
such issuance on the Key Employee or Director first signing an irrevocable stock
power in favor of the Company with respect to the forfeitable shares of Stock
issued to such Key Employee or Director in order for the Company to effect any
forfeiture called for under the related Stock Grant Certificate.

9.3 Dividends, Creditor Status and Voting Rights.

 

  (a)

Cash Dividends. If a dividend is paid in cash with respect to a share of Stock
after such share of Stock has been issued under a Stock Grant but before the
first date that a Key Employee’s or a Director’s interest in such share of Stock
becomes completely non-forfeitable, the Company shall delay the payment of such
cash dividend until his or her interest in such share of Stock becomes
completely non-forfeitable and then shall pay such cash dividend (without
interest) directly to such Key Employee or Director before the end of the 45 day
period which starts on the date his or her interest in such share of Stock
becomes completely non-forfeitable. Neither a Key Employee nor a Director shall
have the right to assign his or her claim to the payment of a

 

23



--------------------------------------------------------------------------------

 

dividend under this § 9.3(a), and any Key Employee’s claim or Director’s claim
to any such payment shall be no different than the claim of a general and
unsecured creditor of the Company to a payment related to his or her
compensation due from the Company. Finally, if a Key Employee or Director
forfeits his or her interest in a share of Stock, he or she shall forfeit any
right to the payment of any cash dividend with respect to such share of Stock.

 

  (b)

Stock Dividends. If a dividend is paid on a share of Stock in Stock or other
property after such share of Stock has been issued under a Stock Grant but
before the first date that a Key Employee’s or a Director’s interest in such
share of Stock (1) is forfeited completely or (2) becomes completely
non-forfeitable, the Company shall hold such dividend subject to the same
forfeiture conditions under § 9.2(b) as applicable to the related Stock Grant.
Neither a Key Employee nor a Director shall have the right to assign his or her
claim to the payment of a dividend under this § 9.3(b), and any Key Employee’s
claim or Director’s claim to any such payment shall be no different than the
claim of a general and unsecured creditor of the Company to a payment related to
his or her compensation due from the Company. Finally, if a Key Employee or a
Director forfeits

 

24



--------------------------------------------------------------------------------

 

his or her interest in a share of Stock, he or she shall forfeit any right to
any dividend described in this § 9.3(b) with respect to such share of Stock.

 

  (c) Voting. Except as otherwise set forth in a Stock Grant Certificate, a Key
Employee or a Director shall have the right to vote the Stock issued under his
or her Stock Grant during the period which comes after such Stock has been
issued but before the first date that a Key Employee’s or Director’s interest in
such Stock (1) is forfeited completely or (2) becomes completely non-forfeitable
subject to the same rules as applicable to any other person who is issued shares
of Stock on such date.

9.4 Satisfaction of Forfeiture Conditions. A share of Stock shall cease to be
subject to a Stock Grant at such time as a Key Employee’s or a Director’s
interest in such Stock becomes vested and non-forfeitable under this Plan, and
the certificate or other evidence of ownership representing such share shall be
transferred to the Key Employee or Director as soon as practicable thereafter.

9.5 Performance Goals for Income Tax Deduction.

 

  (a)

General. The Committee shall (where the Committee under the circumstances deems
in the Company’s best interest) either (1) make Stock Grants to Key Employees
subject to a condition related to one, or more than one, performance goal based
on the performance goals described in § 9.5(b) which

 

25



--------------------------------------------------------------------------------

 

seems likely to result in the Stock Grant qualifying as “performance-based
compensation” under § 162(m) of the Code or (2) make Stock Grants to Key
Employees under such other circumstances as the Committee deems likely to result
in an income tax deduction for the Company with respect to such Stock Grant.

 

  (b)

Performance Goals. A performance goal is described in this § 9.5(b) if such goal
relates to (1) the Company’s return over capital costs or increases in return
over capital costs, (2) the Company’s total earnings or the growth in such
earnings, (3) the Company’s consolidated earnings or the growth in such
earnings, (4) the Company’s earnings per share or the growth in such earnings,
(5) the Company’s net earnings or the growth in such earnings, (6) the Company’s
earnings before interest expense, taxes, depreciation, amortization and other
non-cash items or the growth in such earnings, (7) the Company’s earnings before
interest and taxes or the growth in such earnings, (8) the Company’s
consolidated net income or the growth in such income, (9) the value of the
Company’s stock or the growth in such value, (10) the Company’s stock price or
the growth in such price, (11) the Company’s return on assets or the growth on
such return, (12) the Company’s cash flow or the growth in such cash

 

26



--------------------------------------------------------------------------------

 

flow, (13) the Company’s total shareholder return or the growth in such return,
(14) the Company’s expenses or the reduction of such expenses, (15) the
Company’s sales growth, (16) the Company’s overhead ratios or changes in such
ratios, (17) the Company’s expense-to-sales ratios or the changes in such
ratios, or (18) the Company’s economic value added or changes in such value
added.

 

  (c)

Alternative Goals. The Committee shall set the performance goal or goals under
this § 9.5, and no goal shall be treated as satisfied under this § 9.5 until the
Committee certifies (in a manner which meets the requirements of § 162(m)) that
such goal has been satisfied. A performance goal may be set in any manner
determined by the Committee, including looking to achievement on an absolute or
relative basis in relation to peer groups or indexes, and the Committee may set
more than one goal. No change may be made to a performance goal after the goal
has been set. However, the Committee may express any goal in terms of
alternatives, or a range of alternatives, as the Committee deems appropriate
under the circumstances, such as including or excluding (1) any acquisitions or
dispositions, restructuring, discontinued operations, extraordinary items and
other unusual or non-recurring charges, (2) any event either not directly
related to

 

27



--------------------------------------------------------------------------------

 

the operations of the Company or not within the reasonable control of the
Company’s management or (3) the effects of tax or accounting changes.

§ 10.

NON-TRANSFERABILITY

No Option, Stock Appreciation Right or Stock Grant shall (absent the Committee’s
express, written consent) be transferable by a Key Employee or a Director other
than by will or by the laws of descent and distribution, and any Option or Stock
Appreciation Right shall (absent the Committee’s express, written consent) be
exercisable during a Key Employee’s or Director’s lifetime only by the Key
Employee or Director. The person or persons to whom an Option or Stock
Appreciation Right or Stock Grant is transferred by will or by the laws of
descent and distribution (or with the Committee’s express, written consent)
thereafter shall be treated as the Key Employee or Director.

§ 11.

SECURITIES REGISTRATION

As a condition to the receipt of shares of Stock under this Plan, the Key
Employee or Director shall, if so requested by the Company, agree to hold such
shares of Stock for investment and not with a view of resale or distribution to
the public and, if so requested by the Company, shall deliver to the Company a
written statement satisfactory to the Company to that effect. Furthermore, if so
requested by the Company, the Key Employee or Director shall make a written
representation to the Company that he or she will not sell or offer for sale any
of such Stock unless a

 

28



--------------------------------------------------------------------------------

registration statement shall be in effect with respect to such Stock under the
1933 Act and any applicable state securities law or he or she shall have
furnished to the Company an opinion in form and substance satisfactory to the
Company of legal counsel satisfactory to the Company that such registration is
not required. Certificates or other evidence of ownership representing the Stock
transferred upon the exercise of an Option or Stock Appreciation Right or upon
the lapse of the forfeiture conditions, if any, on any Stock Grant may at the
discretion of the Company bear a legend to the effect that such Stock has not
been registered under the 1933 Act or any applicable state securities law and
that such Stock cannot be sold or offered for sale in the absence of an
effective registration statement as to such Stock under the 1933 Act and any
applicable state securities law or an opinion in form and substance satisfactory
to the Company of legal counsel satisfactory to the Company that such
registration is not required.

§ 12.

LIFE OF PLAN

No Option or Stock Appreciation Right shall be granted or Stock Grant made under
this Plan on or after the earlier of:

 

  (1) the tenth anniversary of the effective date of this Plan (as determined
under § 4), in which event this Plan otherwise thereafter shall continue in
effect until all outstanding Options and Stock Appreciation Rights have been
exercised in full or no longer are exercisable and all Stock issued under any
Stock Grants under this Plan have been forfeited or have become non-forfeitable,
or

 

29



--------------------------------------------------------------------------------

  (2) the date on which all of the Stock reserved under § 3 has (as a result of
the exercise of Options or Stock Appreciation Rights granted under this Plan or
the satisfaction of the vesting terms and conditions, if any, with respect to
Stock Grants) been issued or no longer is available for use under this Plan, in
which event this Plan also shall terminate on such date.

§ 13.

ADJUSTMENT

13.1 Capital Structure. The grant limits described in § 3.5, the number, kind or
class (or any combination thereof) of shares of Stock subject to outstanding
Options and Stock Appreciation Rights granted under this Plan and the Option
Price of such Options and the SAR Value of such Stock Appreciation Rights as
well as the number, kind or class (or any combination thereof) of shares of
Stock subject to outstanding Stock Grants made under this Plan shall be adjusted
by the Committee in a reasonable and equitable manner to preserve immediately
after

 

  (a) any equity restructuring or change in the capitalization of the Company,
including, but not limited to, spin offs, stock dividends, large non-reoccurring
cash or stock dividends, rights offerings or stock splits, or

 

30



--------------------------------------------------------------------------------

  (b) any other transaction described in § 424(a) of the Code which does not
constitute a Change in Control of the Company

the aggregate intrinsic value of each such outstanding Option, Stock
Appreciation Right and Stock Grant immediately before such restructuring or
recapitalization or other transaction.

13.2 Shares Reserved. If any adjustment is made with respect to any outstanding
Option, Stock Appreciation Right or Stock Grant under § 13.1, then the Committee
shall adjust the number, kind or class (or any combination thereof) of shares of
Stock reserved under § 3.1. The Committee shall have the discretion to limit
such adjustment to account only for the number, kind and class of shares of
Stock subject to each such Option, Stock Appreciation Right and Stock Grant as
adjusted under § 13.1 or to further adjust such number, kind or class (or any
combination thereof) of shares of Stock reserved under § 3.1 to account for a
reduction in the total number of shares of Stock then reserved under § 3.1 which
would result from the events described in § 13.1(a) and § 13.1(b) if no action
was taken by the Committee under this § 13.2. The Committee may make any
adjustment provided for in this § 13.2 without seeking the approval of the
Company’s shareholders for such adjustment unless the Committee acting on the
advice of counsel determined that such approval is required under applicable law
or the rules of the stock exchange on which shares of Stock are traded.

13.3 Transactions Described in § 424 of the Code. If there is a corporate
transaction described in § 424(a) of the Code which does not constitute a Change
in Control of the Company, the Committee as part of any such transaction shall

 

31



--------------------------------------------------------------------------------

have right to make Stock Grants and Option and Stock Appreciation Right grants
(without regard to any limitations set forth under § 3.5 of this Plan) to effect
the assumption of, or the substitution for, outstanding stock grants and option
and stock appreciation right grants previously made by any other corporation to
the extent that such corporate transaction calls for such substitution or
assumption of such outstanding stock grants and stock option and stock
appreciation right grants. Furthermore, if the Committee makes any such grants
as part of any such transaction, the Committee shall have the right to increase
the number of shares of Stock available for issuance under § 3.1 by the number
of shares of Stock subject to such grants without seeking the approval of the
Company’s shareholders for such adjustment unless such approval is required
under applicable law or the rules of the stock exchange on which shares of Stock
are traded.

13.4 Fractional Shares. If any adjustment under this § 13 would create a
fractional share of Stock or a right to acquire a fractional share of Stock
under any Option, Stock Appreciation Right or Stock Grant, such fractional share
shall be disregarded and the number of shares of Stock reserved under this Plan
and the number subject to any Options, Stock Appreciation Right grants and Stock
Grants shall be the next lower number of shares of Stock, rounding all fractions
downward. An adjustment made under this § 13 by the Committee shall be
conclusive and binding on all affected persons.

 

32



--------------------------------------------------------------------------------

§ 14.

CHANGE IN CONTROL

14.1 No Continuation or Assumption of Plan or Grants/Terms of Certificate.

 

  (a) Application. This § 14.1 applies only if (i) there is a Change in Control
and all of the outstanding Options, Stock Appreciation Rights and Stock Grants
granted under this Plan are not continued in full force and effect or there is
no assumption or substitution of the Options, Stock Appreciation Rights and
Stock Grants (with their terms and conditions unchanged) granted under this Plan
in connection with such Change in Control, or (ii) the terms of an Option
Certificate, Stock Appreciation Right Certificate or Stock Grant Certificate
expressly provide that this § 14.1 applies to the grant made under such
certificate even if there is such a continuation, assumption, or substitution of
such grant or this Plan.

 

  (b)

Full Vesting. Under this § 14.1, if there is a Change in Control of the Company,
then on the date of such Change in Control any and all terms and conditions to
the exercise of all outstanding Options and Stock Appreciation Rights on such
date and any and all outstanding issuance and vesting conditions under any Stock
Grants on such date

 

33



--------------------------------------------------------------------------------

 

automatically shall be deemed 100% satisfied as of such date, and the Board
shall have the right (to the extent expressly required as part of such
transaction) to cancel such Options, Stock Appreciation Rights and Stock Grants
after providing each Key Employee and Director a reasonable period to exercise
his or her Options and Stock Appreciation Rights and to take such other action
as necessary or appropriate to receive the Stock subject to any Stock Grants;
provided, if any issuance or vesting condition described in this § 14.1(b)
relates to satisfying any performance goal and there is a target for such goal,
such issuance or vesting condition shall be deemed satisfied under this
§ 14.1(b) only to the extent of such target unless such target has been exceeded
before such date, in which event such issuance or vesting condition shall be
deemed satisfied to the extent such target had been so exceeded.

14.2 Continuation or Assumption of Plan or Grants. This § 14.2 applies to an
Option Certificate, Stock Appreciation Right Certificate or Stock Grant
Certificate if a Change in Control is not covered by § 14.1(a)(i) and such
Certificate is not described in § 14.1(a)(ii). If this § 14.2 applies and if
(a) a Key Employee’s employment with the Company, any Subsidiary of the Company,
any Parent of the Company, or any Affiliate of the Company is terminated at the
Company’s initiative for reasons other than Cause or is terminated at the Key
Employee’s initiative for Good Reason within the Protection

 

34



--------------------------------------------------------------------------------

Period or (b) a Director’s service on the Board terminates for any reason within
the two-year period starting on the date of such Change in Control, then any
conditions to the exercise of such Key Employee’s or Director’s outstanding
Options and Stock Appreciation Rights and any then outstanding issuance and
forfeiture conditions on such Key Employee’s or Director’s Stock Grant
automatically shall expire and shall have no further force or effect on or after
the date his or her employment or service so terminates.

§ 15.

AMENDMENT OR TERMINATION

This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, (a) no amendment shall
be made absent the approval of the shareholders of the Company to the extent
such approval is required under applicable law or the rules of the stock
exchange on which shares of Stock are listed and (b) no amendment shall be made
to § 14 on or after the date of any Change in Control which might adversely
affect any rights which otherwise would vest on the date of such Change in
Control. The Board also may suspend granting Options or Stock Appreciation
Rights or making Stock Grants under this Plan at any time and may terminate this
Plan at any time; provided, however, the Board shall not have the right in
connection with any such suspension or termination to unilaterally to modify,
amend or cancel any Option or Stock Appreciation Right granted or Stock Grant
unless (1) the Key Employee or Director consents in writing to such
modification, amendment or cancellation or (2) there is a dissolution or
liquidation of the Company or a transaction described in § 14.

 

35



--------------------------------------------------------------------------------

§ 16.

MISCELLANEOUS

16.1 Shareholder Rights. No Key Employee or Director shall have any rights as a
shareholder of the Company as a result of the grant of an Option or a Stock
Appreciation Right pending the actual delivery of the Stock subject to such
Option or Stock Appreciation Right to such Key Employee or Director. A Key
Employee’s or a Director’s rights as a shareholder in the shares of Stock which
remain subject to forfeiture under § 9.2(b) shall be set forth in the related
Stock Grant Certificate.

16.2 No Contract of Employment. The grant of an Option or a Stock Appreciation
Right or a Stock Grant to a Key Employee or Director under this Plan shall not
constitute a contract of employment or a right to continue to serve on the Board
and shall not confer on a Key Employee or Director any rights upon his or her
termination of employment or service in addition to those rights, if any,
expressly set forth in this Plan or the related Option Certificate, Stock
Appreciation Right Certificate or Stock Grant Certificate.

16.3 Tax Withholding. Each Option, Stock Appreciation Right and Stock Grant
shall be made subject to the condition that the Key Employee or Director
consents to whatever action the Committee directs to satisfy the federal and
state tax withholding requirements, if any, which the Company determines are
applicable to the exercise of such Option or Stock Appreciation Right or to the
satisfaction of any vesting conditions with respect to Stock subject to a Stock
Grant issued in the name of the Key Employee or Director. No tax withholding
shall be effected under this Plan which exceeds the federal and state tax
withholding requirements.

 

36



--------------------------------------------------------------------------------

16.4 Construction. All references to sections (§) are to sections (§) of this
Plan unless otherwise indicated. This Plan shall be construed under the laws of
the State of Delaware. Each term set forth in § 2 shall, unless otherwise
stated, have the meaning set forth opposite such term for purposes of this Plan
and, for purposes of such definitions, the singular shall include the plural and
the plural shall include the singular. Finally, if there is any conflict between
the terms of this Plan and the terms of any Option Certificate, Stock
Appreciation Right Certificate or Stock Grant Certificate, the terms of this
Plan shall control.

16.5 Other Conditions. Each Option Certificate, Stock Appreciation Right
Certificate or Stock Grant Certificate may require that a Key Employee or a
Director (as a condition to the exercise of an Option or a Stock Appreciation
Right or the issuance of Stock subject to a Stock Grant) enter into any
agreement or make such representations prepared by the Company, including
(without limitation) any agreement which restricts the transfer of Stock
acquired pursuant to the exercise of an Option or a Stock Appreciation Right or
Stock issued pursuant to a Stock Grant or provides for the repurchase of such
Stock by the Company.

16.6 Rule 16b-3. The Committee shall have the right to amend any Option or Stock
Appreciation Right or Stock Grant to withhold or otherwise restrict the transfer
of any Stock or cash under this Plan to a Key Employee or Director as the
Committee deems appropriate in order to satisfy any condition or requirement
under Rule 16b-3 to the extent Rule 16 of the 1934 Act might be applicable to
such grant or transfer.

 

37



--------------------------------------------------------------------------------

16.7 Coordination with Employment Agreements and Other Agreements. If the
Company enters into an employment agreement or other agreement with a Key
Employee or Director which expressly provides for the acceleration in vesting of
an outstanding Option, Stock Appreciation Right or Stock Grant or for the
extension of the deadline to exercise any rights under an outstanding Option,
Stock Appreciation Right or Stock Grant, any such acceleration or extension
shall be deemed effected pursuant to, and in accordance with, the terms of such
outstanding Option, Stock Appreciation Right or Stock Grant and this Plan even
if such employment agreement or other agreement is first effective after the
date the outstanding Option or Stock Appreciation Right was granted or the Stock
Grant was made.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan to evidence its adoption of this Plan.

 

Cellu Tissue Holdings, Inc. By:  

/s/ Russell C. Taylor

Date:  

January 27, 2010

 

38